             Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT



GARLAND KNIGHT,                                       :
         Plaintiff,                                   :
                                                      :
        v.                                            :        CASE NO. 3:18-cv-703 (SRU)
                                                      :
SCOTT SEMPLE, et al.,                                 :
          Defendants.                                 :


                   RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

        Garland Knight, currently incarcerated in Osborn Correctional Institution and proceeding

pro se, filed the instant civil rights action challenging the Department of Correction’s use of a

police report that described various sexual offenses in determining his classification. On May

30, 2019, Knight filed a motion for summary judgment on his due process and equal protection

claims, arguing that he should have been afforded “more procedure” at the hearing on his sexual

treatment need score and that he was discriminated against. Pl.’s Mem. in Support of Mot. for

Summ. J., Doc. No. 46-1, at 1. On June 24, 2019, the defendants filed a cross-motion for

summary judgment, maintaining that they did not violate Knight’s constitutional rights.1 Defs.’

Mem. in Support of Mot. for Summ. J., Doc. No. 48-1, at 1. For the following reasons, the

defendants’ motion is granted and Knight’s motion is denied.

I.      Standard of Review

        A motion for summary judgment may be granted only when there is no genuine dispute

of material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.


        1
          Although Knight was given an extension of time until September 23, 2019 to respond to the defendants’
motion, he has not done so.
           Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 2 of 12



56(a).; see also Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 113–14 (2d Cir.

2017). “A genuine issue of material fact exists if ‘the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Nick’s Garage, 875 F.3d at 113–14 (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Which facts are material is

determined by the substantive law. Anderson, 477 U.S. at 248. “The same standard applies

whether summary judgment is granted on the merits or on an affirmative defense . . . .”

Giordano v. Market Am., Inc., 599 F.3d 87, 93 (2d Cir. 2010).

       When ruling on a summary judgment motion, courts must construe the facts of record in

the light most favorable to the nonmoving party and must resolve all ambiguities and draw all

reasonable inferences against the moving party. Anderson, 477 U.S. at 255; see also Aldrich v.

Randolph Cent. Sch. Dist., 963 F.2d 520, 523 (2d Cir. 1992). In the context of cross-motions for

summary judgment, the same standard is applied. See Scholastic, Inc. v. Harris, 259 F.3d 73, 81

(2d Cir. 2001). In deciding each motion, courts must construe the evidence in the light most

favorable to the non-moving party. Id.

       The moving party bears the initial burden of informing the court of the basis for its

motion and identifying the admissible evidence it believes demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving

party meets that burden, the nonmoving party must set forth specific facts showing that there is a

genuine issue for trial. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). He or she cannot

“rely on conclusory allegations or unsubstantiated speculation,” but rather “must come forward

with specific evidence demonstrating the existence of a genuine dispute of material fact.”

Robinson v. Concentra Health Servs., 781 F.3d 42, 44, 45 (2d Cir. 2015) (citation omitted). To


                                                 2
              Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 3 of 12



defeat a motion for summary judgment, the nonmoving party must present such evidence as

would allow a jury to find in his or her favor. Graham v. Long Island R.R., 230 F.3d 34, 38 (2d

Cir. 2000).

         Although courts are required to read a self-represented “party’s papers liberally ‘to raise

the strongest arguments that they suggest,”’ Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir.

2015), “unsupported allegations do not create a material issue of fact” and cannot overcome a

properly supported motion for summary judgment, see Weinstock v. Columbia Univ., 224 F.3d

33, 41 (2d Cir. 2000).

II.      Facts2

          On January 16, 2018, Knight was sentenced on one count of sale of narcotics and

remanded to the custody of the Department of Correction. See Pl.’s Local Rule 56(a)1 Statement

of Facts, Doc. No. 46, at 4 ¶ 1l; Mem. in Supp. Of Defs’ Mot. for Summ. J., at 1. On January 25,

2018, Knight was notified that a hearing would be held on January 29, 2018 regarding his sexual

treatment need score. Id. ¶ 1(B). The notification form provided to Knight, entitled



         2
            The facts are taken from the parties’ Local Rule 56(a)1 Statements and the exhibits submitted by the
defendants. Local Rule 56(a)2 requires the party opposing summary judgment to submit a Local Rule 56(a)2
Statement which contains separately numbered paragraphs corresponding to the moving party’s Local Rule 56(a)1
Statement and indicates whether the opposing party admits or denies the facts set forth by the moving party. Each
admission or denial must include a citation to an affidavit or other admissible evidence. In addition, the opposing
party must submit a list of any additional disputed factual issues. D. Conn. L. Civ. R. 56(a)2 and 56(a)3. The
defendants informed Knight of those requirements. See Notice to Self-Represented Litigant, Doc. No. 48-4.
Knight, however, has not responded to the defendants’ statement of facts; accordingly, the defendants’ facts are
deemed admitted. See D. Conn. L. Civ. R. 56(a)1 (“Each material fact set forth in the Local Rule 56(a)1 Statement
and supported by the evidence will be deemed admitted (solely for purposes of the motion) unless such fact is
controverted by the Local Rule 56(a)2 Statement required to be filed and served by the opposing party in
accordance with this Local Rule, or the Court sustains an objection to the fact.”).
          Moreover, Knight has not cited to admissible evidence in support of any of the statements set forth in his
Local Rule 56(a)1 Statement. See D. Conn. L. Civ. R. 56(a)3 (“Each statement of material fact by a movant in a
Local Rule 56(a)1 Statement . . . must be followed by a specific citation to (1) the affidavit of a witness competent
to testify as to the facts at trial, or (2) other evidence that would be admissible at trial.”). Nonetheless, because the
defendants have admitted most of Knight’s facts in their Local Rule 56(a)2 Statement, I will accept those statements
as true for purposes of the motion.
                                                            3
              Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 4 of 12



“Notification of Hearing for Sexual Treatment Need Score Based on Non-Conviction

Information,” explained that a sexual treatment need score of greater than one is assigned “if an

offender has a record or known history of problematic sexual behavior,” and that “[n]olled,

acquired, dismissed, dropped or withdrawn information which is part of a crime resulting in a

conviction may be used to determine the needs score . . . .” Defs’ Local 56(a)1 Statement of

Facts, Doc. No. 48-2, at ¶ 7; Ex. A to Defs.’ Mem. in Support of Mot. for Summ. J., Doc. No.

48-5, at 2.

        The notice further stated that Knight’s criminal history indicated that he previously

engaged in criminal conduct of a sexual nature, citing specifically to charges of sexual assault in

the first degree and sexual assault of a spouse—both of which were nolled in connection with

Knight’s conviction in November 9, 2000 for charges of assault in the third degree and

threatening in the second degree. Id. The notice provided that additional information relied

upon was a “Vernon Police Report,” which was allegedly attached. Id. The notice warned that

Knight therefore “may receive a discretionary Sexual Treatment Need Score,” and stated that a

hearing was scheduled to “review the reasons for a possible score greater than 1.” Id. According

to the notice, Knight could provide information about the sexual treatment need score at the

hearing. Id.

        At the January 29, 2018 hearing, the hearing officer noted the specific allegations of

sexual assault outlined in the police report. Defs.’ Local Rule 56(a)1 Statement of Facts, Doc.

No. 48-2, at ¶ 12. Knight gave a statement and denied the police report’s allegations of sexual

assault. Pl.’s Local Rule 56(a)1 Statement of Facts, Doc. No. 46, at ¶ 1(D); Defs.’ Local Rule

56(a)1 Statement of Facts, Doc. No. 48-2, at ¶ 11.


                                                 4
              Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 5 of 12



         Following the hearing, Knight was assigned a sexual treatment need score of 3VN.

Defs.’ Local Rule 56(a)1 Statement of Facts, Doc. No. 48-2, at ¶ 13; Pl.’s Local Rule 56(a)1

Statement of Facts, Doc. No. 46, at ¶ 2. Both the score and the reason underlying the hearing

officer’s decision were communicated to Knight. Defs.’ Local 56(a)1 Statement of Facts, Doc.

No. 48-2, at ¶ 14. Knight was then transferred to Brooklyn Correctional Institution. Pl.’s Local

Rule 56(a)1 Statement of Facts, Doc. No. 46, at ¶ 2. On February 3, 2018, he appealed the

classification decision, which was denied. Id. ¶¶ 2(B)–(D).

III.     Procedural Background

         Following initial review of the Knight’s first amended complaint, I determined that

Knight’s Eighth and Fourteenth Amendment challenges to his classification were effectively the

same claim: a stigma-plus due process challenge to the classification decision. Initial Review

Order, Doc. No. 22, at 4. I dismissed all claims, but afforded Knight an opportunity to file a

second amended complaint “if he c[ould] allege facts to support the ‘plus’ portion of the stigma-

plus test to support his due process claim and his facial challenge to the policy.” Id. at 9.

         Thereafter, on October 12, 2018, Knight filed a second amended complaint, asserting,

inter alia, equal protection and due process claims.3 2d Am. Compl., Doc. No. 23. In the

complaint, Knight identified the “plus” portion of the stigma-plus test as “the consequences that

come with being labeled a sex offender,” including: (1) not being able to reach level 2 status,

(2) forfeiting good time, (3) not being eligible for transitional supervision, parole, or a halfway




         3
           To the extent Knight re-asserted an Eighth Amendment claim in his second amended complaint, as I
previously determined, that claim is in effect the same claim as Knight’s due process claim, and I construe it as such
for purposes of this motion. The second amended complaint also references an equal protection claim and state tort
claims for intentional infliction of emotional distress and abuse of process, which I address below. 2d Am. Compl.,
Doc. No. 23, at 7, 8.
                                                          5
              Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 6 of 12



house, and (4) being viewed as a sex offender upon release from custody. Id. at 6. The

complaint further alleged that Knight refused to participate in the programming required under

his treatment plan and that his refusal permitted the defendants to take Risk Reduction Earned

Credit (“RREC”). Id.

        In my subsequent order, I noted that the allegations were not detailed, but allowed the

case to proceed because Knight plausibly alleged the “plus” component of the stigma plus test.

Id. at 3–4.

IV.    Discussion

       A.       Fourteenth Amendment Due Process Clause

        “The Fourteenth Amendment’s Due Process Clause protects persons against deprivations

of life, liberty, or property; and those who seek to invoke its procedural protection must establish

that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “A liberty

interest may arise from the Due Process Clause itself” or “from an expectation or interest created

by state laws or policies.” Id. To state a procedural due process claim, Knight must show “(1)

that Defendants deprived him of a cognizable interest in life, liberty, or property, (2) without

affording him constitutionally sufficient process.” Proctor v. LeClaire, 846 F.3d 597, 608 (2d

Cir. 2017) (quotations and internal citations omitted).

       “The Supreme Court and the Second Circuit alike have recognized that the Due Process

Clause protects against the Government’s use of a false stigma that alters a person’s legal status

or rights in a tangible manner.” Petitpas v. Martin, 2018 WL 5016997, at *3 (D. Conn. Oct. 15,

2018) (citing Vitek v. Jones, 445 U.S. 480, 493 (1980), and Vega v. Lantz, 596 F.3d 77, 81–82

(2d Cir. 2010)). To succeed on a “stigma-plus” due process claim, a plaintiff must allege: “(1)

                                                 6
            Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 7 of 12



the utterance of a statement sufficiently derogatory to injure his or her reputation, that is capable

of being proved false, and that he or she claims is false [the stigma], and (2) a material state-

imposed burden or state-imposed alteration of his or her rights or status [the plus].” Id. (quoting

Vega, 596 F.3d at 81).

       In the instant case, Knight contends that he was not afforded adequate process in

connection with his sexual treatment need score hearing. Although Knight points to no evidence

in support of the “plus” prong, the defendants do not appear to dispute that Knight can establish a

stigma-plus protected liberty interest under the stigma-plus test and instead focus on the process

provided. See Defs.’ Mem. in Support of Mot. for Summ. J., Doc. No. 48-1, at 6 (“Accepting

that the case law indicates that the plaintiff may have a liberty interest in his sexual treatment

needs score; the defendants provided the plaintiff a hearing consistent with due process prior to

his STN classification.”). Accordingly, my analysis focuses on the process afforded to Knight,

which entails a separate inquiry. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per

curiam ) (“We first ask whether there exists a liberty or property interest of which a person has

been deprived, and if so we ask whether the procedures followed by the State were

constitutionally sufficient”); Balentine v. Tremblay, 554 F. App’x 58, 61 (2d Cir. 2014) (“[T]he

adequacy of the process by which Balentine was placed on the online registry is an inquiry in the

doctrinal analysis distinct from the existence of a ‘stigma-plus’ liberty or property right.”) (citing

Velez v. Levy, 401 F.3d 75, 90–91 (2d Cir. 2005)).

       The Supreme Court’s decision in Wilkinson v. Austin, 545 U.S. 209 (2005) is instructive.

There, the Court considered the question of what process is due before prisoners could be

transferred for non-disciplinary reasons to a high-security “Supermax” prison in Ohio, which


                                                  7
            Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 8 of 12



subjected the prisoners to indefinite placement in conditions of extreme isolation and deprived

them of “almost any environmental or sensory stimuli and almost all human contact.” Id. at

214–15. The Supreme Court held that “the informal, nonadversary procedures” articulated in

Hewitt v. Helms, 459 U.S. 460, 473 (1983), abrogated in part on other grounds by Sandin v.

Conner, 515 U.S. 472 (1995), and Greenholtz v. Inmatse of Neb. Penal and Correctional

Complex, 442 U.S. 1 (1979)—rather than the more formal, adversary-type procedures in Wolff v.

McDonnell, 418 U.S. 539, 556–58 (1974)—provided “the appropriate model” for analysis. Id. at

229. In Hewitt and Greenholtz, the level of process that the Court held was due included notice

and an opportunity to be heard. Id.

       The Court therefore held that Ohio’s procedures—which grant the prisoners notice of

their consideration for “Supermax” placement and a “fair opportunity for rebuttal at a hearing”—

were sufficient. Id. at 229. In so holding, the Court reasoned that the process of assigning

prisoners to the “Supermax” facility drew “more on the experience of prison administrators,” and

that the state’s interest at issue implicated “the safety of other inmates and prison personnel.” Id.

       Knight argues that he was entitled to the more formal and adversarial procedural

protections set forth in Wolff v. McDonnell, 418 U.S. 539 (1974), which held that advance

written notice, a written statement of the facts and evidence relied on, and, in some cases, the

option to call witnesses and present evidence, are procedural requisites for certain disciplinary

hearings. Knight appears to argue that Wolff governs because the hearing at issue was

disciplinary in nature. Pl.’s Mem. in Support of Mot. for Summ. J., Doc. No. 46-1, at 3 (stating

that the defendants “used the Outline of a Disciplinary Proceeding”). Knight, however, points to

no evidence suggesting that the hearing was a disciplinary proceeding. For that reason, and

                                                  8
            Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 9 of 12



reviewing the record as a whole, I conclude that a reasonable factfinder could not find that the

hearing was disciplinary in nature, and that Wolff is thus not controlling here.

       Moreover, because the defendants have sufficiently demonstrated that the process of

assigning a sexual treatment need score draws “more on the experience of prison administrators”

and that the state’s interest at issue implicates “the safety of other inmates and prison personnel,”

I conclude that the analysis here is governed by the Supreme Court’s holding in Wilkinson and

Hewitt. Accordingly, “informal, nonadversary procedures” will suffice.

       Applying that framework, I further conclude that there is no genuine issue whether

“informal, nonadversary procedures” were offered to Knight. As Knight has conceded, the

evidence sufficiently demonstrates that Knight was provided with notice of the classification

review process, allowed to challenge the classification at a hearing, received notice of the

decision and the reason for his sexual treatment need score, and had the opportunity to appeal the

decision. Knight cites to no evidence indicating otherwise.

       My ruling comports with this district’s decision in Petitpas v. Martin, 2018 WL 5016997,

at *1 (D. Conn. Oct. 15, 2018), which similarly involved a prisoner bringing a due process claim

after he was subjected to a higher risk classification because of his sex offense conviction. In

dismissing the due process claim, the court reasoned that the prisoner did “not allege that he was

not given notice of the classification review process, or that he was not given an opportunity to

be heard with respect to why he believes that he should receive a lower risk score, or that he was

not given notice of the adverse determination, or that he was not given an opportunity to appeal

from the adverse determination.” Id. at *4.




                                                  9
               Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 10 of 12



          For those reasons, and viewing the evidence in the light most favorable to Knight, I

conclude that there is no genuine issue regarding whether Knight received the process to which

he was entitled. Knight’s motion for summary judgment is therefore denied on the due process

claim and the defendants’ motion for summary judgment is granted.

          B.      Equal Protection4

          The Equal Protection Clause protects individuals from arbitrary or invidious

discrimination. Petitpas v. Martin, 2018 WL 5016997, at *5 (D. Conn. Oct. 15, 2018) (citing

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439–40 (1985)). Absent a classification

that burdens a suspect class or the exercise of a fundamental right, however, a government

classification among different groups of persons does not run afoul of the Equal Protection

Clause if there is any rational basis to support it. See Heller v. Doe, 509 U.S. 312, 319–20

(1993).

          Neither prisoners in general nor sex offenders in particular constitute a suspect class. See

Graziano v. Pataki, 689 F.3d 110, 117 (2d Cir. 2012). Thus, Knight, as a prisoner against whom

sexual allegations were made, is not a member of a suspect class. For that reason, and because

the classification does not burden the exercise of a fundamental right, rational basis review

applies. See Smith v. Coughlin, 748 F.2d 783, 787 (2d Cir. 1984) (“[P]rison administrators,

when making classifications ‘need only demonstrate a rational basis for their distinctions.’”)

(internal citations omitted).




          4
          Because I did not explicitly dismiss an equal protection claim in the first or second initial review order,
doc. no. 24, I address it here.
                                                          10
           Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 11 of 12



       For purposes of rational basis review, the Equal Protection Clause “does not demand . . .

that a legislature or governing decisionmaker actually articulate at any time the purpose or

rationale supporting its classification.” Nordlinger v. Hahn, 505 U.S. 1, 15 (1992). Instead, a

court need only ascertain “that a purpose may conceivably or ‘may reasonably have been the

purpose and policy’ of the relevant governmental decisionmaker.” Id. (internal citations

omitted). The court must uphold a classification “‘if there is any reasonably conceivable state of

facts that could provide a rational basis for the classification.’” Friedman v. Bloomberg L.P.,

884 F.3d 83, 92 (2d Cir. 2017) (quoting Heller, 509 U.S. at 320).

       Here, the defendants explain that it is “hardly unusual for an inmate to have multiple

areas that need to be addressed that are not explicitly illustrated by viewing an inmate’s

conviction history,” and that reviewing information beyond the conviction “allows for the overall

treatment of the person.” Defs’ Local 56(a)2 Statement of Facts, Doc. No. 48-2, at 2. The

defendants elaborate that using such additional information in determining security risk and

treatment scores allows the Department of Correction to “maintain safety and to address the

inmate’s treatment and rehabilitative needs.” Id. at 4. In addition, according to the defendants,

failing to address those needs could lower a prisoner’s chances of successfully reentering the

community upon release and increase their changes of endangering public safety. Id. at 2.

       Deterrence of crime, rehabilitation of prisoners, and institutional safety have all been

recognized as valid penological objectives. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348

(1987). For those reasons, I conclude that, construing all evidence in the light most favorable to

Knight, there is no triable issue regarding whether the policy of determining the sexual treatment

need score based on non-conviction information is grounded on a rational basis. Knight’s

                                                11
            Case 3:18-cv-00703-SRU Document 54 Filed 04/20/20 Page 12 of 12



motion for summary judgment is therefore denied on the equal protection claim and the

defendants’ motion for summary judgment is granted.

       C.         Facial Challenge to Policy

       To the extent Knight also brings a facial challenge to the classification policy, that claim,

too, cannot survive summary judgment. The Supreme Court has held that “when a prison

regulation impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably

related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). Turner

applies only when “the needs of prison administration implicate constitutional rights.”

Washington v. Harper, 494 U.S. 210, 224 (1990). Because Knight has not sufficiently

demonstrated that the policy at issue violates his constitutional rights, as discussed above, any

facial challenge necessarily fails.

V.     Conclusion

       The defendants’ motion for summary judgment [Doc. No. 48] is GRANTED and

Knight’s motion for summary judgment [Doc. No. 46] is DENIED. Because I decline to

exercise supplemental jurisdiction over any state law claims, Lundy v. Catholic Health Sys. of

Long Island Inc., 711 F.3d 106 (2d Cir. 2013), those claims are also dismissed without prejudice

to refiling in state court. The Clerk is directed to enter judgment in favor of the defendants and

close the case.

       So ordered.

Dated at Bridgeport, Connecticut, this 20th day of April 2020.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge
                                                 12
